NUMBER 13-17-00228-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


PROSTAR WATER, INC. DBA
TEXAS WATER SOLUTIONS,                                                 Appellant,

                                        v.

TRANSPAREN DBA 7911955
CANADA, INC.,                                                           Appellee.


                  On appeal from County at Law No. Two
                         of Hays County, Texas.


                      MEMORANDUM OPINION
           Before Justices Rodriguez, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria

      ProStar Water Inc. d/b/a Texas Water Solutions filed a notice of appeal from a

judgment rendered on November 15, 2016 in trial court cause number 16-0364-C in the

County Court at Law No. Two of Hays County, Texas. The appeal was transferred to
this Court from the Third Court of Appeals by order of the Texas Supreme Court. See

TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw through 2017 1st C.S.) (delineating

the jurisdiction of appellate courts); TEX.GOV'T CODE ANN. § 73.001 (West, Westlaw

through 2017 1st C.S.) (granting the supreme court the authority to transfer cases from

one court of appeals to another at any time that there is “good cause” for the transfer).

The parties have now filed an agreed motion to remand this case to the trial court for

effectuation of a settlement agreement.

      We GRANT the agreed motion. We REVERSE the judgment of the trial court,

without reference to the merits, and REMAND this case to the trial court for proceedings

in accordance with the parties’ agreement.         See TEX. R. APP. P. 42.1(a)(2)(B),

43.2(d),(e). In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See id. R. 42.1(d) (“Absent agreement of the parties, the court will

tax costs against the appellant.”). Having dismissed the appeal at the parties’ request,

no motion for rehearing will be entertained, and our mandate will issue forthwith. We

dismiss any other pending motions as moot.



                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed the
18th day of January, 2018




                                            2